TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00138-CR


Aubrey Lee Winfree, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT

NO. 7339, HONORABLE JOE CARROLL, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's third motion for extension of time to file brief is granted.  Appellant's
counsel, Mr. Scott K. Stevens, is ordered to tender a brief in this cause no later than August 31, 2003. 
No further extension of time will be granted.
It is ordered August 7, 2003. 

Before Justices Kidd, Patterson and Puryear
Do Not Publish